               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:18-CV-419-FL


KUM HEE LEE,                    )
                                )
               Plaintiff,       )
                                )
          v.                    )               ORDER
                                )
JEFF SESSIONS,                  )
Attorney General of the         )
United States, and              )
U.S. CITIZENSHIP AND            )
IMMIGRATION SERVICES,           )
                                )
               Defendants.      )



     This matter is before the court on defendants' motion

to place case in abeyance (DE 7).         Good cause having been

shown, the court GRANTS defendants' motion.


     It is hereby ORDERED that this case be placed in abeyance for

90 days from the date of entry of this order.


     It is further ORDERED that Counsel for the Defendants provide

this court with a Status Report at the end of the 90-day period.


     So ORDERED THIS 11th day of October, 2018.




                            ________________________________
                            LOUISE W. FLANAGAN
                            United States District Judge
